Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 16, 17, 18, 19, 20 been renumbered 15, 16, 17, 18, 19.

Dependent claims should also be corrected with correct claim number from which it depend from.

Appropriate correction is required

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jigamian (Pub. No.: US 2012/0212963 A1) in view of Galli et al. (Pub. No.: US 2016/0348880 A1).

Regarding claim 1, Jigamian teaches lighting device (FIG. 1, 11, FIG. 2 & 4) comprising: 
a housing (FIG. 2 & 4, housing 232) with a cavity therein (FIG. 2, cavity 270) ; 
a power source disposed within the cavity (FIG. 2 & 4, battery 237); 
a light source (FIG. 2 and 4, light 66) coupled to the power source (FIG. 2 and 4 and paragraph [0085], “hand-held battery operated light”),
 a first control switch (FIG. 2 & 14, pushbutton switch 88) coupled to the light source and the power source (FIG. 14 and paragraph [0101], “operation of the lamp is provided by means of a closure of a push button switch 88 shown in FIG. 14 which is used to provide a grounded signal, RELAY DRIVE from PLD 164.  When RELAY DRIVE goes active, relay 116 is energized and the supply voltage”) wherein the control switch operates to turn power on or off to the light source (paragraph [0108], “a momentary depression of push button 88 turns on the light. A second momentary depression of push button 88 turns off the light”),

Jigamian further teaches the handheld light further includes a magnetic latch (paragraph [0025]), but does not disclose a second control switch coupled to the light source configured to change a power mode of the power source, the second control switch comprising a magnet disposed about a plate slidably mounted adjacent a sensor and moveable with respect to the sensor, wherein when the magnet moves past the sensor, the sensor generates an output signal that changes the power mode of the light source. 
Galli teaches a second control switch (FIG. 9 and a single momentary switch while the selector 50) coupled to the light source configured to change a power mode of the power source (paragraph [0047], “there is a slide switch 50 used for toggling of the illumination mode of the flashlight”), the second control switch comprising a magnet (magnet 52) disposed about a plate slidably mounted (paragraph [0047], “a slide switch 50”) adjacent a sensor (sensor 54) and moveable with respect to the sensor (paragraph [0044], “momentary switch while the selector 50 includes a magnet 52 and a Hall Effect sensor 54 that operate together to toggle between an open and closed position”), wherein when the magnet moves past the sensor, the sensor generates an output signal that changes the power mode of the light source (paragraph [0044]).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jigamian in view of Galli to incorporate second control switch comprising a magnet and slidable plate i.e. slide switch to provide provides additional operational modes such as high illumination, low illumination and strobe by way of provide additional operational modes such as high illumination, low illumination and strobe (Galli, paragraph [0046]).

Regarding claim 2, Jigamian as modified above further teaches when the lighting device is turned on from an off mode, the power mode of the lighting device comprises the last operating power mode before the lighting device was turned off (Jigamian, paragraph [0108], “If the light is turned off and then turned on again, it will light at the light intensity that was last chosen. The BCD signals 165 count cyclically, i.e. after reaching the maximum count, BCD signals 165 return to the minimum count and hence minimum light intensity”).

Regarding claim 5, Jigamian as modified above further teaches  the first power mode comprises a constant current of 80% of rated LED current capacity and the second power mode comprises a constant current of 40% of rated LED current capacity (paragraph [0087], “Once the lamp is started the converter may deliver a constant or regulated current to the lamp at any power level, although typically most lamps are only stable within the range of plus or minus 15 percent of the rated lamp current”, here constant current within the range of plus or minus 15 percent of the rated lamp current at any power level, i.e. 80% or 40%).

Regarding claim 6, Jigamian as modified above further teaches the light source comprises one or more LEDs (paragraph [0041], “he LEDs include a visible white LED 32”).

Regarding claim 7, Jigamian as modified above further teaches the sensor comprises a Hall effect sensor (paragraph [0044], “a Hall Effect sensor 54”).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jigamian and Galli as applied to claims 2 above, and further in view of Hussain et al. (Pub. No.: US 2017/0208661).
Regarding claim 3, Jigamian as modified above  teaches the second control switch changes the power mode from a first power mode to a second power mode, the first power mode comprising a pulse width modulation duty cycle where initial duty cycle starts at 90% of maximum and the duty cycle is reduced 5% each step down (Galli, paragraph [0061] and claims 16 and 19) but does not specifically disclose the first power mode comprises a pulse width modulation duty cycle ranging from 70% to 80% and the second power mode comprises a pulse width modulation duty cycle ranging from 45% to 55%.
Hussain teaches the first power mode comprises a pulse width modulation duty cycle ranging from 70% to 80% (FIG. 9, Zone 3 and paragraph [0064], “3 or a range of duty cycles, such as 70-80%”) and the second power mode comprises a pulse width modulation duty cycle ranging from 45% to 55% (FIG. 9, combined Zone 5 & 6, shows range of duty cycle range 40% to 60% which covers range 45% to 55%).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Jigamian in view of Hussain to incorporate specific ranges of duty cycle as the duty cycle range may be limited so that the maximum brightness provided by the backlight matches system requirements (Hussain. paragraph [0048]).

Regarding claim 4, Jigamian as modified above further teaches the second power mode comprises a pulse width modulation duty cycle ranging from 20% to 30% (Hussain, FIG. 9, Zone 8, duty cycle ratio 20-30%).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (Pub. No.: US 2009/0190338 A1) in view of Galli et al. (Pub. No.: US 2016/0348880 A1).

Regarding claim 8, Huang teaches a hand-held lighting device (FIG. 1-7, lighting device 10), comprising: 
a housing (FIG. 1-6, light body 12) with a cavity (FIG. 7 and paragraph [0034], Disposed within main body housing 30 is a generally cylindrical battery compartment 32 for receiving one or more batteries) therein ; 
a power source disposed within the cavity (FIG. 7, battery 58); 
a primary light source (FIG. 1-7, 14 and paragraph [0029], the central forward facing light source 14 is implemented as a white LED, also referred to as a non-colored LED) coupled to the power source (paragraph [0034], “battery 58 is employed to provide a power source voltage of about 1.5 volts.  The battery 58 serves as a power source for providing electrical power to power the light sources and control circuitry”); 
a secondary light source (FIG. 1-7, 18) coupled to the power source (paragraph [0034], “battery 58 is employed to provide a power source voltage of about 1.5 volts.  The battery 58 serves as a power source for providing electrical power to power the light sources and control circuitry”), wherein the secondary light source is a non-white light source (paragraph [0118], “visible colored (blue) light source 18“) and, in a first mode, indicates an operational status of the lighting device (paragraph [0058], “the colored light source 18, a battery chemistry detection and control routine 400 for detecting the type of electrochemical cell battery employed and controlling the lighting device 10”) 
a first control switch (FIG. 2 & 14, pushbutton switch 88) coupled to the light source and the power source (FIG. 14 and paragraph [0101], “operation of the lamp is provided by means of a closure of a push button switch 88 shown in FIG. 14 which is used to provide a grounded signal, RELAY DRIVE from PLD 164.  When RELAY DRIVE goes active, relay 116 is energized and the supply voltage”);

Huang does not disclose a second control switch coupled to the light source configured to change a power mode of the power source, the second control switch comprising a magnet disposed about a plate slidably mounted adjacent a sensor and moveable with respect to the sensor, wherein when the magnet moves past the sensor, the sensor generates an output signal that changes the power mode of the light source. 

Galli teaches a second control switch (FIG. 9 and a single momentary switch while the selector 50) coupled to the light source configured to change a power mode of the power source (paragraph [0047], “there is a slide switch 50 used for toggling of the illumination mode of the flashlight”), the second control switch comprising a magnet (magnet 52) disposed about a plate slidably mounted (paragraph [0047], “a slide switch 50”) adjacent a sensor (sensor 54) and moveable with respect to the sensor (paragraph [0044], “momentary switch while the selector 50 includes a magnet 52 and a Hall Effect sensor 54 that operate together to toggle between an open and closed position”), wherein when the magnet moves past the sensor, the sensor generates an output signal that changes the power mode of the light source (paragraph [0044]).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Galli to incorporate second control switch comprising a magnet and slidable plate i.e. slide switch to provide provides additional operational modes such as high illumination, low illumination and strobe by way of provide additional operational modes such as high illumination, low illumination and strobe (Galli, paragraph [0046]).

Claims 9-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Galli as applied to claims 8 above, and further in view of Bartell et al. (Pub. No.: US 2018/0312105 A1).

Regarding claim 9, Huang as modified above further teaches a logic controller coupled to the second control switch, the primary and secondary light sources, and the power source (paragraph [0058], “The microprocessor 112 may include any signal processing device capable of processing switch inputs, executing routines, and generating control signals as described herein), wherein the logic controller comprises instructions (paragraph [0058], “Stored within memory 112 are a plurality of routines including a visible white light control routine 200 for controlling activation and intensity of the visible white light source 14, a colored light control routine 
230 for controlling activation and intensity of the colored light source 18, a battery chemistry detection and control routine 400 for detecting the type of electrochemical cell battery employed and controlling the lighting device 10 based on the detected type of cell employed”).
Huang further teaches input voltage being supplied and adjusting the open-loop duty cycle and PWM output driver (paragraph [0060],” the microprocessor 110 provides a pulse width modulated (PWM) output signal to each of the transistors (e.g., MOSFETs) 120 and 122 to control current flow through LEDs 14 and 18, and thus the activation and intensity of the visible light emitted by the visible light sources 14 and 18”) but does not explicitly discloses when the secondary light source is in a first mode, it propagates light at a first pulse width modulation duty cycle and when the secondary light source is in a second mode, it propagates light at a second pulse width modulation duty cycle, wherein the second pulse width modulation duty cycle is greater than the first pulse width modulation duty cycle.

Bartell teaches when the secondary light source is in a first mode (paragraph [0050], running light mode), it propagates light at a first pulse width modulation duty cycle (a lower duty cycle PWM and when the secondary light source is in a second mode, it propagates light at a second pulse width modulation duty cycle (paragraph [0054], “a high duty cycle PWM”), wherein the second pulse width modulation duty cycle is greater than the first pulse width modulation duty cycle (paragraph [0054], “a high duty cycle PWM vs a lower duty cycle).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Huang and Galli in view of Bartell to incorporate higher and lower PWM duty cycle modes as a high duty cycle PWM can provide a higher lighting intensity, while a lower duty cycle PWM can provide a lower lighting intensity (Bartell, paragraph [0054]).

Regarding claim 10, Huang as modified above further teaches the secondary light source propagates light ranging from 620 nm to 750 nm, 495 nm to 570 nm, or 450 nm to 495 nm (paragraph [0029], “the colored light LED 18 is a blue LED that illuminates visible blue light generally in the visible blue light spectrum having a wavelength in the range of about 400 to 500 nanometers”)

Regarding claim 11, Huang as combined above further teaches the logic controller contains instructions (paragraph [0058], “a plurality of routines”)such that when the lighting device is coupled to an external power or data source (paragraph [0034], “cylindrical battery compartment 32 for receiving one or more batteries 58 as the power source, batteries are external power sources), the secondary light source cannot be switched to the second mode (paragraph [0060], “the three-position switch 22 is in the "off" position, power is supplied to the corresponding light source 14 or 18 at a light intensity determined by the microprocessor 110, which generally is in response to activation of the respective user input actuation of switches 24 or 26.  The microprocessor generated outputs for controlling light intensity for a light source may be output at a predetermined number of levels, such as a high, medium and low intensity, or may be continuously ramped up and down, according to two disclosed embodiments”).

Regarding claim 13, Huang as modified above further teaches the primary light source and secondary light source are disposed about a distal end of the lighting device (FIG. 1-6) and are configured to propagate light in a parallel direction (FIG. 1-6, shows white light 14 and non-white light 18 are both on front housing body 56 of lighting device 10 in parallel position).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Galli and Bartell as applied to claim 9 above, and further in view of Hussain et al. (US 2017/0208661).
Regarding claim 12, Huang as modified above further teaches a duty cycle that is controlled to change the intensity of the light beam (Huang, paragraph [0079]) but does not explicitly disclose the first pulse width modulation duty cycle of the secondary light source ranges from 20% to 40% and the second pulse width modulation duty cycle of the secondary light source ranges from 50% to 70%.
Hussain teaches the first pulse width modulation duty cycle of the secondary light source ranges from 20% to 40% (FIG. 9, combined Zone 7 & 8, shows range of duty cycle range 40% to 60% which covers range 20% to 40%) and the second pulse width modulation duty cycle of the secondary light source ranges from 50% to 70% (FIG. 9, combined Zone 4 & 5, shows range of duty cycle range 40% to 60% which covers range 20% to 40%).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Huang, Galli and Bartell in view of Hussain to incorporate specific ranges of duty cycle as the duty cycle range may be limited so that the maximum brightness provided by the backlight matches system requirements (Hussain. paragraph [0048]).

Allowable Subject Matter
Claims 14, 16-20 are allowed
The following is a statement of reasons for allowance: 

Regarding claim 14. the prior art fails to teach or reasonably suggest a method of operating a lighting device comprising “(iii) moving a second magnet past a second sensor to generate a second signal, said second signal changing the power mode of the second light source from a first power mode to a second power mode”, in combination with the other limitations of the claim.

Dependent claims 16-20 are allowed by virtue of its dependency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-2703119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/           Examiner, Art Unit 2831           
/ABDULLAH A RIYAMI/           Supervisory Patent Examiner, Art Unit 2831